Citation Nr: 0313326	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-11 767	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to a rating in excess of 10 percent for 
tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1958 to April 1961; from October 1961 
to October 1964; and from July 1974 to January 1978.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2002, at which time it was 
remanded for further development.  Pursuant to that remand, 
the Department of Veteran's Affairs (VA) Regional Office in 
Chicago, Illinois, scheduled the veteran for a video 
conference.  That conference was held in February 2003 with 
the undersigned Veterans Law Judge.  The case is now ready 
for further appellate action.


REMAND

The veteran seeks entitlement to service connection for 
bilateral knee disability, back disability, hearing loss 
disability, and sinusitis, as well as an increased rating for 
tinnitus.  

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  

During the pendency of the appeal, the VA also promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the AOJ.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  On May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit invalidated, in part, those regulations.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

In a rating decision of October 2001, the RO granted the 
veteran's claim of entitlement to service connection for 
tinnitus and assigned a 10 percent rating, effective April 26 
2000.  That action was an initial rating award.  As held in 
AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found. Fenderson v. West, 12 Vet. App. 119 (1999). 

During the pendency of this appeal, the VA revised the 
regulations for rating the veteran's service-connected 
tinnitus.  68 Fed. Reg. 25822 - 25823 (May 14, 2003) 
(effective June 13, 2003, and codified at 38 C.F.R. § 4.87, 
Diagnostic Code 6260).  Inasmuch as the veteran's claim was 
filed before the regulatory change occurred, he is entitled 
to application of the version most favorable to him.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991); see also 
VAOPGCPREC 3-00.  

In its October 2001 rating decision, the RO also denied the 
veteran's claim of entitlement to a compensable rating for 
the service-connected residuals of a fracture of the left 
malar bone.  The following month, the veteran filed a Notice 
of Disagreement (NOD) with that decision.  To date, the 
veteran has not been issued a Statement of the Case (SOC) 
with respect to that decision.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

The medical records from the veteran's first period of active 
duty have not been associated with the claims folder.  

On VA Form 21-526 and VA Form 21-4142, received in September 
1999, the veteran reported that he had been treated for left 
knee disability in 1983 at the VAMC's in Poplar Bluff, 
Missouri, and St. Louis, Missouri.  In Social Security 
records, received in May 2001, he reported that in 1983, he 
had undergone left knee surgery at Poplar Bluff.  Such 
records have not been associated with the claims folder.

During his February 2003 video conference, the veteran 
testified that from 1978 to 1996, he had served in the Naval 
Reserve.  He also testified that in 1991 or 1992, he had been 
rejected for service in the National Guard, because he had 
failed the audiology portion of the entrance examination.  He 
stated that such examination had been performed in Decatur, 
Illinois.  He did not specify the branch of the National 
Guard for which he had applied.  

During his video conference, the veteran also testified that 
he had been examined in 1964 or 1965 in association with an 
application for employment at General Motors in St. Louis, 
Missouri.  He noted that he had also been examined in 1978 by 
a contractor in Sikeston, Missouri, associated with the 
Caterpillar Corporation.  The veteran further reported that 
in 1978, he had been treated for back disability at the 
Poplar Bluff VAMC.  He also reported that at that time, he 
had had surgery for knee disability and that he had had 
subsequent treatment for his knee at the St. Louis VAMC.  The 
records of that treatment have not been associated with the 
claims folder.

The veteran further testified that from 1978 to 1981, he had 
lived in Cape Girardeau, Missouri and that he had received 
treatment for sinusitis from local private health care 
providers, including a Dr. Crowe.  He stated that he then 
moved to Charleston, Illinois, where he has lived since that 
time.  He reported receiving treatment from a Dr. Johnson who 
had an office on University Drive in Charleston, as well as 
an office in Mattoon, Illinois.  Neither records from Dr. 
Crowe nor records from Dr. Johnson have been associated with 
the claims folder.

After reviewing the foregoing testimony, the Board notes that 
the claims file is negative for the following evidence:  1) 
the veteran's medical records associated with his service in 
the Naval Reserve from 1978 to 1996; 2) a copy of the 
veteran's National Guard entrance examination, performed in 
1991 or 1992 at Decatur, Illinois; 3) the report of the 
examination, performed in 1964 or 1965 for General Motors, in 
association with prospective employment in St. Louis, 
Missouri; 4) the report of the examination performed in 1978 
in association with prospective employment for a contractor 
in Sikeston, Missouri, associated with Caterpillar, Inc.; 5) 
records reflecting the veteran's treatment in 1978 at the 
VAMC's in Poplar Bluff and St. Louis, Missouri; 6) records 
from Dr. Crowe reflecting the veteran's treatment from 1978 
through 1981 in Cape Girardeau, Missouri; 7) records from Dr. 
Johnson reflecting the veteran's treatment from 1981 through 
the present in Charleston, Illinois.

In light of the foregoing, further development of the record 
is warranted prior to further appellate consideration.  
Accordingly, the case is remanded for the following actions:

1.  The RO must make another attempt to 
obtain the veteran's medical records from 
his first period of active duty.  

2.  Through official channels, the RO 
must verify the veteran's reported 
service in the Naval Reserve from 1978 to 
1996.  

3.  If the veteran's Naval Reserve 
service is verified, the RO must request, 
through official channels, the veteran's 
medical records associated with that 
service.  

4.  Through official channels, the RO 
must request the report of the veteran's 
National Guard entrance examination, 
performed at Decatur, Illinois, in 1991 
or 1992.  

5.  The RO must request that the veteran 
furnish the names, addresses, and 
approximate dates of treatment or 
examination, of any other personnel, 
including, but not limited to, health 
care providers, who may possess 
additional records or other evidence 
pertinent to any of the issues on appeal.  

6.  In addition to the foregoing, the RO 
must take the following steps to obtain 
outstanding evidence already identified 
by the veteran:

a) The RO must contact General 
Motors Corporation and request the 
report of the veteran's medical 
examination, which was performed in 
1964 or 1965 in association with 
prospective employment in St. Louis, 
Missouri.

b) The RO must contact Caterpillar, 
Inc., and request the report of the 
medical examination performed in 
1978 in association with employment 
for a contractor in Sikeston, 
Missouri.
c) The RO must request the veteran's 
medical records from the VAMC's in 
Poplar Bluff, Missouri, and St. 
Louis, Missouri, reflecting his 
treatment in from 1978 to the 
present.

d) The RO must request the veteran's 
medical records from Dr. Crowe 
reflecting the veteran's treatment 
from 1978 through 1981 in Cape 
Girardeau, Missouri.

e) The RO must request the veteran's 
medical records from Dr. Johnson 
reflecting the veteran's treatment 
from 1981 through the present in 
Charleston, Illinois.

7.  Failures to respond or negative 
replies to any request must be noted in 
writing and associated with the claims 
folder.

8.  The RO must issue the veteran an SOC 
with respect to the question of 
entitlement to an increased rating for 
the residuals of a fracture of the left 
malar bone.  The RO must then inform the 
veteran of the steps and time frames 
necessary to perfect his appeal with 
respect to that issue.  

9.  When all of the foregoing actions 
have been completed, the RO must 
undertake any other indicated 
development, including the scheduling of 
any necessary examinations, and then 
readjudicate the following issues:  a) 
Whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
right knee disability; b) whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for bilateral hearing loss 
disability; c) entitlement to service 
connection for left knee disability; d) 
entitlement to service connection for 
back disability; e) entitlement to 
service connection for sinusitis; f) 
entitlement to a rating in excess of 10 
percent for tinnitus.  In so doing, the 
RO must ensure compliance with the 
recently enacted VCAA and with the 
holdings in Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  In rating tinnitus, the RO must 
consider the potential applicability of 
recent rating schedule changes and the 
potential impact of the holdings in 
Karnas and Fenderson.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

